internal_revenue_service index number number release date department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb - plr-102575-00 date date legend issuer x bonds y bonds trustee original borrower date date date date date date date date date dollar_figurez borrower project bank a bank b bank c_corporation m dear you have requested a ruling on behalf of the issuer that a proposed new bond issue the new bonds will be treated as a current refunding_issue refunding the y bonds within the meaning of sec_1_150-1 of the income_tax regulations and sec_1313 of the tax_reform_act_of_1986 as amended the act you have also requested a ruling that the amount of the new bonds will not be treated as exceeding the outstanding amount of the y bonds for purposes of sec_1313 of the act facts the issuer issued the x bonds under the internal_revenue_code of the code to finance the construction of multifamily residential rental housing project the project to be owned by the original borrower the issuer issued the y bonds to current refund the x bonds the y bonds were issued as variable rate bonds secured_by a letter_of_credit issued by bank c the original letter_of_credit the y bonds were issued at par pursuant to an indenture of trust between the issuer and the trustee the indenture the proceeds of the y bonds were loaned to the original borrower pursuant to a loan agreement between the issuer and the original borrower the loan agreement the y bonds issued after the effective date of the act satisfied the transition rule for current refundings contained in sec_1313 of the act and accordingly are generally subject_to the code on date the project was acquired by the borrower on date bank a issued a letter_of_credit the letter_of_credit to replace the original letter_of_credit pursuant to a reimbursement agreement between the borrower and bank b the reimbursement agreement the letter_of_credit was issued by bank a on behalf of bank b due to the fact that bank b is an unrated entity bank a and bank b are affiliates owned by the same common parent the replacement of the original letter_of_credit with the letter_of_credit did not cause a reissuance of the y bonds under the reimbursement agreement the indenture and the loan agreement bank b is generally responsible for sending default notices to the trustee and for handling day-to-day matters relating to the administration of the letter_of_credit bank a is responsible for sending notices to the trustee relating to nonrenewals of the letter_of_credit the letter_of_credit was scheduled to expire on date although bank a was prepared to renew the letter_of_credit the borrower was negotiating for the purchase of a substitute letter_of_credit from corporation m the borrower took no action and did not intend to redeem whether by refunding or otherwise the y bonds under the terms of the letter_of_credit bank a was required to send a notice to the trustee that the letter_of_credit was going to expire and that the letter_of_credit was not going to be extended this notice was required to be sent at least ninety days prior to the expiration of the letter_of_credit on date an employee of bank a erroneously sent a notice of default the notice of default to the trustee with respect to the letter_of_credit the notice of default provided that pursuant to the terms of the letter_of_credit an event of default had occurred and was continuing and directed the trustee to declare a mandatory redemption of y bonds the notice of default was made using a form default notice attached to the letter_of_credit and was signed by an employee of bank a on behalf of bank b at no time during the term of the letter_of_credit was the borrower in default under the terms of the letter_of_credit or any other document relating to the letter_of_credit bank a had no authority to sign the notice of default on behalf of bank b the bank a employee who sent the notice of default misread the letter_of_credit the reimbursement agreement and related documents and erroneously attempted to notify the trustee of the nonrenewal of the letter_of_credit using the form default notice attached to the letter_of_credit neither the borrower the issuer nor bank b received a copy of the notice of default or otherwise knew of the notice of default to the contrary one week after the notice of default was sent the borrower received correspondence from bank a setting out the relevant time frames in connection with the replacement of the letter_of_credit this correspondence made no reference to the notice of default having been sent on date the trustee sent a notice of mandatory full redemption the redemption notice to the holders of the y bonds pursuant to the indenture indicating that the y bonds would be redeemed on date neither the borrower the issuer nor bank b received a copy of the redemption notice or otherwise knew of the redemption notice during this time the borrower continued to work with corporation m to obtain a new letter_of_credit for the y bonds at the same time bank a and bank b agreed to a short-term extension of the letter_of_credit in the event that a new letter_of_credit could not be obtained prior to the expiration of the letter_of_credit on date the borrower received a loan analysis from corporation m showing a proposed closing date for the substitute letter_of_credit of date a date prior to the expiration of the letter_of_credit on date the trustee executed the certificates for payment under the letter_of_credit the certificates these certificates provided that the trustee was making draws under the letter_of_credit to retire the y bonds on date the certificates were sent to the bank a employee who prepared the notice of default and thus bank a did not realize that this was a mistake neither the borrower the issuer nor bank b received a copy of the certificates or otherwise knew of the certificates on date the y bonds were retired with funds provided pursuant to the letter_of_credit bank a automatically debited the account of bank b for the amount drawn under the letter_of_credit bank b in turn automatically debited the account of the borrower for the amount drawn under the letter_of_credit causing the borrower’s account to be substantially overdrawn the next day an employee of bank b noticed that the borrower’s account was overdrawn the employee immediately contacted bank a to determine why a draw had been made on the letter_of_credit and learned of the erroneous notice of default the same day bank a sent an urgent notice to the trustee indicating that the notice of default was sent in error and requesting that the trustee attempt to retrieve the funds before the holders of the y bonds were paid the attempt was unsuccessful and the y bonds were redeemed subsequently bank b made a temporary loan to the borrower at an interest rate comparable to that borne on the y bonds to finance the costs of redemption of the y bonds on date the issuer adopted a resolution stating its intention and expectation to issue the new bonds to replace the y bonds the principal_amount and issue_price excluding pre-issuance accrued interest of the new bonds will be equal to the outstanding principal_amount of the y bonds immediately prior to redemption no new volume_cap will be obtained for the new bonds issuance costs relating to the new bonds are not expected to exceed dollar_figurez and will be paid_by either bank a the trustee or the borrower from funds that do not constitute tax-exempt_bond proceeds the terms of the new bonds will be identical to the terms of the y bonds law and analysis sec_103 and sec_141 to of the internal_revenue_code_of_1986 as added by sec_1301 of the act provide the rules for determining whether interest on a state_or_local_bond is tax exempt sec_1311 of the act provides the general_rule that the amendments made by sec_1301 apply to bonds issued after date sec_1313 of the act provides in general that the amendments made by sec_1301 shall not apply to any bond the proceeds of which are used exclusively to refund other than to advance refund a qualified_bond eg a bond issued before date if a the amount of the refunding_bond does not exceed the outstanding amount of the refunded bond and b i the average maturity of the issue of which the refunding_bond is a part does not exceed percent of the average reasonably expected economic life of the facilities being financed with the net_proceeds of such issue determined under sec_147 or ii the refunding_bond has a maturity_date not later than the date years after the date the qualified_bond was issued sec_1_150-1 provides definitions for all purposes of sec_103 and sec_141 to sec_1_150-1 generally defines refunding_issue as an issue of obligations the proceeds of which are used to pay principal interest or redemption price on another issue including the issuance costs accrued interest capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 provides that in the absence of other applicable controlling rules under sec_1_150-1 the determination of whether an issue is a refunding_issue is based on the substance of the transaction in light of all the facts and circumstances in this case although the issuer will not actually use proceeds of the new bonds to pay debt service on the y bonds in light of all the facts and circumstances the substance of the transaction is that the new bonds will be a refunding_issue within the meaning of sec_1_150-1 the actions of the borrower indicate that there was no intent to redeem the y bonds with a draw on the letter_of_credit rather the borrower had intended to purchase a substitute letter_of_credit from corporation m and keep the y bonds outstanding the borrower had taken significant action to purchase a substitute letter_of_credit including discussing a possible extension of the letter_of_credit with bank b if the new letter_of_credit was not obtained prior to the expiration of the letter_of_credit even this eventuality was not expected to occur as borrower had received a loan analysis from corporation m indicating a closing date for a substitute letter_of_credit prior to the expiration of the letter_of_credit the erroneous notice of default was sent by bank a in an attempt to send a notice of nonrenewal of the letter_of_credit the nonrenewal of the letter_of_credit was contemplated by bank a as evidenced by their letter to the borrower sent after the notice of default setting forth the time frames in connection with the replacement of the letter_of_credit at no time was the borrower in default under the terms of the letter_of_credit or any other document relating to the letter_of_credit finally neither the issuer nor the borrower knew of the notice of default the redemption notice or the certificates prior to the redemption of the y bonds the new bonds will also be treated as a refunding_issue for purposes of sec_1313 of the act while by its terms the definition of refunding_issue contained in sec_1_150-1 applies only for purposes of sec_103 and sec_141 to there is no reason why a different definition should apply for purposes of sec_1313 of the act the reasons and concerns surrounding the distinction between new money and refunding transactions are the same for both the code and the act moreover the definition of refunding_issue contained in sec_1_150-1 is not inconsistent with any definition of refunding_issue in existence at the time the act was enacted see for example sec_1 e of the regulations removed by t d 1993_2_cb_13 at the amount of the new bonds will not exceed the outstanding amount of the y bonds for purposes of sec_1313 of the act one purpose of sec_1313 is to ensure that issuers are not able to issue additional bonds after the effective date of the act while avoiding the changes made by the act through the application of the current refunding exception accordingly in applying this rule the amount of the refunding bonds is to be determined by reference to the issue_price excluding pre-issuance accrued interest rather than the face_amount because the issue_price and not the face_amount represents the actual amount borrowed by the issuer in this case the issuer has represented that the issue_price excluding pre-issuance accrued interest of the new bonds will be equal to the outstanding principal_amount of the y bonds immediately prior to redemption conclusion based strictly on the information submitted and the representations made we conclude that the new bonds will be a current refunding_issue refunding the y bonds within the meaning of sec_1_150-1 and sec_1313 of the act and the amount of the new bonds will not exceed the outstanding amount of the y bonds for purposes of sec_1313 of the act except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder no opinion is expressed about whether interest on the new bonds or the y bonds is excludable from gross_income of the holders under sec_103 of the 1986_code or the code in addition no opinion is expressed about whether the application of proceeds of tax-exempt_bonds to refinance an obligation other than a state_or_local_bond constitutes a refunding_issue within the meaning of sec_1_150-1 or sec_1313 of the act see for example sec_1_142-4 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bonds branch enclosure copy for sec_6110 purposes
